Citation Nr: 0524637	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  04-37 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Entitlement to an effective date prior to January 30, 1979 
for a compensable rating for service-connected diabetes 
mellitus, based on claims that there was clear and 
unmistakable error (CUE) in Board rating decisions dated 
August 16, 1983, July 1, 1986, and July 18, 1989.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The moving party served on active duty from October 1948 to 
November 1975.
 
This case arises from a motion filed directly with the Board, 
under 38 U.S.C.A. § 7111, alleging clear and unmistakable 
error in Board decisions dated August 16, 1983, July 1, 1986, 
and July 18, 1989.  


FINDINGS OF FACT

1.  In a decision, dated August 16, 1983, the Board denied a 
claim of entitlement to an earlier effective date than 
January 30, 1979, for award of compensation for diabetes 
mellitus.  

2.  The Board subsequently granted the moving party's motion 
for reconsideration; in a decision, dated July 1, 1986, the 
Board concluded that the August 1983 Board decision did not 
involve obvious error of fact or law, and was final.  

3.  In a decision, dated July 18, 1989, the Board denied a 
claim that new and material evidence had been presented to 
reopen a claim of entitlement to an earlier effective date 
than January 30, 1979, for award of compensation for diabetes 
mellitus.  

4.  In deciding the moving party's claim in August 16, 1983, 
the Board did not commit an error of fact or law that, when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.

5.  In deciding the moving party's claim in July 1, 1986, the 
Board did not commit an error of fact or law that, when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error. 

6.  In deciding the moving party's claim in July 18, 1989, 
the Board did not commit an error of fact or law that, when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.


CONCLUSIONS OF LAW

1.  The Board's decision dated August 16, 1983 was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400, 20.1403 (2004).     

2.  The Board's decision dated July 1, 1986 was not clearly 
and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. §§ 20.1400, 20.1403 (2004).  

3.  The Board's decision dated July 18, 1989 was not clearly 
and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. §§ 20.1400, 20.1403 (2004).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  CUE

A review of the history of the moving party's claims shows 
the following: In June 1979, the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Manila, the Republic 
of the Philippines, denied the moving party's claim for a 
compensable rating for diabetes mellitus.  The moving party 
appealed, and in October 1982, the Board granted service 
connection for diabetes.  In November 1982, the RO 
effectuated the Board's decision, evaluated the moving 
party's diabetes as 10 percent disabling, and assigned an 
effective date for service connection (and the 10 percent 
rating) of January 30, 1979.  

The moving party disagreed with the effective date for his 
compensable rating, and in December 1982, the RO denied the 
claim.  The moving party appealed, and in a decision, dated 
August 16, 1983, the Board denied the claim.  

The accredited representative subsequently submitted a Motion 
for Reconsideration of the August 16, 1983, Board decision.  
The Motion for Reconsideration was granted.  In a July 1, 
1986 reconsideration decision, an expanded panel of the Board 
denied the claim.  

The moving party subsequently filed a reopened claim of 
entitlement to an effective date prior to January 29, 1979 
for a compensable rating for diabetes.  The RO denied the 
claim, and the moving party appealed.  In a decision, dated 
July 16, 1989, the Board concluded that new and material 
evidence had not been submitted to support reopening the 
claim for an earlier effective date.  

In 2004, the moving party filed a motion alleging clear and 
unmistakable error (CUE) in the Board's August 1983, July 
1986, and July 1989 decisions.  

The Board notes that while the law vests the Board with 
original jurisdiction to determine whether CUE exists in a 
prior final Board decision, the shape and expanse of that 
review is controlled by statute and regulations.  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice at 38 
C.F.R. §§ 20.1400-1411.  38 C.F.R. § 20.1403 relates to what 
constitutes CUE and what does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.  (1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error. To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. 

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

Authority 38 U.S.C.A. §§ 501(a), 7111.

"It must be remembered that clear and unmistakable error is a 
very specific and rare kind of error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

In addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b) nor the provisions of reopening claims on 
the grounds of new and material evidence under 38 U.S.C.A. § 
5108 apply to CUE motions.  38 C.F.R. § 20.1411 (a), (b).  

A.  August 16, 1983 Decision

A review of the claims files shows that at the time of the 
Board's August 16, 1983 decision, the claim files included 
the moving party's service medical records, which included 
the moving party's retirement examination report, dated in 
November 1975.  This report indicated that his urinalysis 
results were unremarkable, and that sugar and albumin were 
negative.  

An original claim (VA Form 21-526), received in December 
1975, shows that the moving party requested service 
connection for defective hearing.  By rating action in April 
1976, the RO granted service connection for hearing loss and 
assigned a noncompensable rating.  In  May 1976, the veteran 
was provided with VA Form Letter 21-81 notifying him that his 
hearing condition was service connected, but that it was less 
than 10 percent disabling.  

In October 1977, the RO received two letters from the veteran 
wherein he made reference to a number of physical complaints 
and he requested that he be service connected for 
hypertension and an eye condition.  No reference was made to 
diabetes.  By rating action in March 1978, service connection 
was granted for hypertension and service connection for the 
eye condition was denied.  In March 1978, April 1978 and May 
1978, additional letters were received from the veteran 
concerning a number of disabilities, but contained no 
reference to diabetes.  In October 1978, an additional rating 
action was taken pertaining to his various claims.  The 
rating action made no reference to diabetes.

Appearing in the record is a photocopy of VA Form Letter 21-
81, dated August 4, 1976, showed that the RO stated that the 
moving party's "disability compensation claim had been 
carefully considered" and that "to establish entitlement to 
this benefit, the evidence must show: (a) That you have a 
disability in incurred or aggravated in service, in line of 
duty: and (b) It must be 10% or more disabling."  The 
notification form further stated that "The evidence, 
including your service records, does not meet these 
requirements.  Accordingly, you are not entitled to 
compensation for the reason(s) checked below."  The 
notification form had a box checked next to the statement, 
"1. Your disabilities listed below, are service-connected, 
but they are less than 10% disabling and compensation is not 
payable.  Ears Condition[,] hypertension[, and] diabetic 
conditions."  He was further advised, "You are entitled to 
necessary treatment by the VA for any service-connected 
disability."  A second box, next to the statement "The 
disabilities listed below were not incurred in nor aggravated 
by service."  This statement was not accompanied by any 
listed disabilities.  Various parts of the form were 
highlighted in yellow.  

The claims files also included a number of VA and non-VA 
medical treatment reports, dated between 1978 and 1982, some 
of which showed treatment for diabetes mellitus.  This 
evidence included a VA outpatient treatment report, dated in 
September 1979, which noted a reported history of diabetes 
beginning in 1973.  The diagnoses included diabetes mellitus, 
adult onset.  

Laboratory results from Laboratorio Clinico del Sur, dated in 
between 1976 and 1981, contained a number of readings 
involving blood sugar.  

A 1981 VA "metabolic" consultation report noted treatment 
for a diabetic condition dating back to 1976, and that the 
moving party used diet to control his diabetes.  The 
diagnosis was diabetes mellitus.  

In its August 1983 decision, the Board noted that the moving 
party had submitted numerous copies of a "notification 
form" (i.e., the previously discussed RO's August 4, 1976 
notification form) (hereinafter "notification form").  The 
Board further noted that on January 30, 1979, the moving 
party submitted a statement in support of claim which 
indicated that the moving party had been afforded a VA 
examination in June 1978, to include a test for diabetes, and 
that subsequent blood tests showed evidence of diabetes.  The 
Board noted that the moving party had submitted a copy of the 
medical results as "evidence" of his "claim."  In denying 
the claim, the Board determined that the moving party's 
statement, received on January 30, 1979, constituted the 
earliest evidence of an informal claim for compensation for 
diabetes mellitus.  The Board further determined that, "We 
noted that the moving party has submitted copies of a 
document which indicates that diabetes mellitus may have been 
held service connected, but not compensable as early as 1976.  
In any event, it is apparent from our review of the record 
that he did not claim compensation at a date earlier than 
January 30, 1979."  (emphasis in original).

The Board finds that it was not CUE for the Board to conclude 
in August 1983 that the criteria for an effective date prior 
to January 30, 1979 for an award of compensation for diabetes 
mellitus had not been met.  The Board's determinations- that 
the evidence was insufficient to show that a claim had been 
filed prior to January 30, 1979, and that the evidence did 
not show that there was a rating action prior to that date-
are not shown to be CUE.  With regard to the August 1976 
notification letter, there was insufficient corroborating 
evidence to show that the moving party had filed a claim for 
service connection for diabetes prior to January 1979.  For 
example, there was no VA accounting or processing 
documentation indicating that such a claim had been filed, 
and such a service connection claim is not discussed in any 
of the RO's rating decisions that are dated prior to January 
1979.  

To the extent that the moving party has argued that the RO 
withheld evidence, to include a service dental record noting 
diabetes, and that his claim would have been granted had such 
evidence been of record, this argument fails.  The dental 
records were specifically referred to the in the Board's 
October 1982 decision which granted service connection for 
diabetes.  In addition, no evidence is shown to have been 
withheld, altered or missing.  In this regard, the Board 
points out that the moving party's allegations that evidence 
was altered or removed were rejected both by the RO and the 
Federal Bureau of Investigation (FBI).  See October 1985 
letter from RO; September 1986 letter from FBI.  In summary, 
there was no evidence of record at the time of the Board's 
August 1983 decision which clearly and unmistakably showed 
that the moving party filed a claim for compensation for 
diabetes prior to January 30, 1979.  The evidence is also 
insufficient to show that evidence was removed or altered 
which clearly and unmistakably would have resulted in a 
favorable adjudication of the claim.  The Board therefore 
finds that the August 1983 Board decision denying entitlement 
to an earlier effective date for compensation for diabetes 
mellitus was not the product of CUE.  Based on the evidence 
that existed at the time of the August 1983 Board decision, 
the Board is unable to find any error in the Board's 
adjudication such that, had it not been made, the outcome of 
the adjudication would have been manifestly different.  The 
motion for revision or reversal on the basis of CUE, 
therefore, is denied.

B.  July 1, 1986 Decision

The moving party subsequently filed a Motion for 
Reconsideration of the Board's August 1983 decision that was 
granted.  See 38 U.S.C.A. § 4003 (1982).  In a July 1, 1986 
decision, an expanded panel of the Board denied a claim of 
"entitlement to an effective date earlier than January 30, 
1979, for an award of compensation benefits for diabetes 
mellitus."  This decision was not a de novo adjudication of 
the August 1983 claim.  It was a reconsideration decision in 
which it stated that its sole purpose was "to determine 
whether or not that [August 1983] decision contained an 
obvious error  of fact or law so as to warrant reversal 
thereof."  The Board concluded that the August 1983 Board 
decision did not involve obvious error of fact or law and was 
final.  Citing 38 U.S.C.A. § 4003.  

In its July 1, 1986 decision, the Board noted that at the 
time of the August 1983 decision, the evidence showed the 
following: service medical records showed that the moving 
party gave a history of diabetes in 1957 and 1975 while 
seeking treatment for dental problems; examination upon 
separation from service showed that urinalysis for albumin 
and sugar was negative; the moving party filed a claim for 
disability benefits based on hearing loss in December 1975 
with no mention of diabetes mellitus; a January 1976 VA 
general medical examination report made no mention of 
diabetes mellitus; communications from the moving party to 
the RO dated between 1977 and 1978 made no mention of 
diabetes mellitus; a March 1978 rating action pertaining to 
hypertension and refractive error made no mention of diabetes 
mellitus; a June 1978 VA general medical examination report 
contained diagnoses that included diabetes mellitus; the 
moving party filed a claim for service connection for 
diabetes mellitus on January 30, 1979; on several occasions 
in 1981 the moving party submitted tests from April and June 
of 1976 which showed elevated blood sugar values; on several 
occasions in 1981 the moving party submitted copies of the 
August 1976 notification letter; in October 1982 the Board 
granted service connection for diabetes mellitus and the RO 
subsequently assigned an effective date of January 30, 1979; 
in 1985 the moving party submitted a photocopy of an unsigned 
November 1976 VA form which indicated that the veteran needed 
to submit medical evidence showing diabetes and other 
disorders had been incurred or aggravated by service, with a 
notation that laboratory examination results in June 1976 
showed the veteran had "hipoglycemia" [sic].  

In its decision, the Board first stated that the August 1983 
Board decision showed that none of the submitted photocopies 
of the August 1976 VA notification form were received by VA 
prior to 1981, and that the VA file did not show the presence 
of such a communication.  The Board further stated that 
recently received tests from April and June of 1976 which 
showed elevated blood sugar values were not of record at the 
time of the August 1983 decision, and may not be considered.  
In its "Findings of Fact," the Board stated inter alia that 
the August 1983 Board decision was supported by and 
consistent with the evidence then of record.  In its 
"Conclusion of Law," the Board stated that the August 1983 
Board decision did not involve obvious error of fact or law, 
and is final.  Citing 38 U.S.C.A. § 4003; 38 C.F.R. 
§ 19.185(a).  

The Board finds that the July 1, 1986 decision denying an 
effective date prior to January 30, 1979 for compensation for 
diabetes mellitus was not "undebatable" error.  
Specifically, the evidence of record at the time of this 
decision does not clearly and unmistakably show that the 
August 1983 Board decision was obvious error.  Although the 
moving party had submitted tests from April and June of 1976 
which showed elevated blood sugar values in support of his 
claim, the Board correctly noted that this evidence could not 
be considered because it was not of record in August 1983.  
See 38 U.S.C.A. § 4003.  There was no other evidence at the 
time of the July 1986 decision which clearly and unmistakably 
showed that the moving party had filed a claim for 
compensation for diabetes prior to January 30, 1979.  The 
Board therefore finds that the July 1986 Board decision 
denying entitlement to an earlier effective date for 
compensation for diabetes mellitus was not the product of 
CUE.  Based on the evidence that existed at the time of the 
July 1986 Board decision, the Board is unable to find any 
error in the Board's adjudication such that, had it not been 
made, the outcome of the adjudication would have been 
manifestly different.  The motion for revision or reversal on 
the basis of CUE, therefore, is denied.

C.  July 1989 Decision

Following the Board's July 1987 decision, the moving party 
filed to reopen the claim.  The RO denied the claim, and the 
moving party appealed.  In a decision, dated July 18, 1989, 
the Board denied the reopened claim of "entitlement to an 
effective date prior to January 29, 1979 for the award of 
service-connected compensation benefits for diabetes 
mellitus."  

The Board finds that the claim must be denied.  The moving 
party's claim for an earlier effective date for compensation 
for diabetes was denied by the Board in August 1983.  In July 
1986, an expanded panel of the Board determined that the 
August 1983 decision contained no obvious error of fact or 
law.  The Board held  that this decision was final.  See 
38 U.S.C.A. § 4003 (1982).  The Board's July 1986 decision 
was also final.  See 38 U.S.C.A. § 4004(a) (1982).  The 
moving party subsequently filed a reopened claim for an 
earlier effective date.  The adjudication of his claim 
required VA to determine whether new and material evidence 
had been presented to reopen the claim.  See 38 U.S.C.A. 
§ 4004(b) (1988); 38 C.F.R. § 19.194 (1989).  

The relevant regulation, 38 C.F.R. § 3.400(q) provides: 

New and material evidence (§ 3.156) - (1) 
Other than service department records -
...
(ii) Received after final disallowance.  
Date of receipt of new claim or date 
entitlement arose, whichever is later.  

In this case, the Board denied the claim on the merits, 
however, it's decision could not have resulted in an earlier 
effective date even if it had granted the claim.  The Board's 
July 1989 decision was an adjudication of a reopened claim 
for an earlier effective date for service connection.  In 
such a case, an award granted on a reopened claim may not be 
made effective prior to the date of receipt of the reopened 
claim.  38 C.F.R. § 3.400(q)(1)(ii) (1989); see also Lapier 
v. Brown, 5 Vet. App. 215 (1993).  Therefore, even if the 
Board's July 1989 decision, which denied the claim, was shown 
to be CUE, an earlier effective date for the award of 
compensation benefits for diabetes mellitus could not result.  
The claim must therefore be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


II.  VCAA

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  The regulations 
implementing the VCAA were published on August 29, 2001.  
They apply to most claims for benefits received by VA on or 
after November 9, 2000, as well as any claim not decided as 
of that date, such as the one in the present case.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The U.S. Court of Appeals for Veterans Claims (Court) has 
stated that the VCAA is not applicable to all cases.  Wensch 
v. Principi, 15 Vet. App. 362 (2001) (citing Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001)).  In this case, the issues on appeal are CUE 
claims, which must be based on the record and law that 
existed at the time of the prior adjudications in question.  
38 C.F.R. § 20.1403(b).  Therefore, a remand for application 
of the VCAA is not required.  See Livesay v. Principi, 15 
Vet. App. 165, 179 (2001) (en banc) (VCAA not applicable to 
CUE claim).  


ORDER

The claim that the RO's August 16, 1983 decision, which 
denied a claim of entitlement to an earlier effective date 
than January 30, 1979, for award of compensation for diabetes 
mellitus, should be revised or reversed on the grounds of 
CUE, is denied. 

The claim that the RO's July 1, 1986 decision, which denied a 
claim of entitlement to an earlier effective date than 
January 30, 1979, for award of compensation for diabetes 
mellitus, should be revised or reversed on the grounds of 
CUE, is denied. 

The claim that the RO's July 18, 1989 decision, which denied 
a claim that new and material evidence had been presented to 
reopen a claim of entitlement to an earlier effective date 
than January 30, 1979, for award of compensation for diabetes 
mellitus, should be revised or reversed on the grounds of 
CUE, is denied.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


